 


109 HR 3532 IH: Michigan Lighthouse and Maritime Heritage Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3532 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Camp introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior to conduct a study of maritime sites in the State of Michigan. 
 
 
1.Short titleThis Act may be cited as the Michigan Lighthouse and Maritime Heritage Act.
2.FindingsCongress finds that—
(1)surrounded by the Great Lakes, the State of Michigan gives the Midwest region a unique maritime character;
(2)the access of the Great Lakes to the Atlantic Ocean has—
(A)given the shipping industry in the State of Michigan an international role in trade; and
(B)contributed to industrial and natural resource development in the State;
(3)the State of Michigan offers unequaled opportunities for maritime heritage preservation and interpretation, based on the fact that the State has—
(A)more deepwater shoreline than any other State in the continental United States;
(B)more lighthouses than any other State; and
(C)the only freshwater national marine sanctuary in the United States;
(4)the maritime history of the State of Michigan includes the history of—
(A)the routes and gathering places of the fur traders and missionaries who opened North America to European settlement; and
(B)the summer communities of people who mined copper, hunted and fished, and created the first agricultural settlements in the State;
(5)in the 19th century, the natural resources and maritime access of the State made the State the leading producer of iron, copper, and lumber in the United States; and
(6)the maritime heritage of Michigan is evident in—
(A)the more than 120 lighthouses in the State;
(B)the lifesaving stations, dry docks, lightships, submarine, ore docks, piers, breakwaters, sailing clubs, and communities and industries that were built on the lakes in the State;
(C)the hotels and resort communities in the State;
(D)the more than 12 maritime-related national landmarks in the State;
(E)the 2 national lakeshores in the State;
(F)the 2 units of the National Park System in the State;
(G)the various State parks and sites listed on the National Register of Historic Places in the State;
(H)the database information in the State on—
(i)1,500 shipwrecks;
(ii)11 underwater preserves; and
(iii)the freshwater national marine sanctuary; and
(I)the Great Lakes, which have played an important role—
(i)for Native Americans, fur traders, missionaries, settlers, and travelers;
(ii)in the distribution of wheat, iron, copper, and lumber;
(iii)providing recreational opportunities; and
(iv)stories of shipwrecks and rescues.
3.DefinitionsIn this Act:
(1)Maritime heritage resourceThe term maritime heritage resource includes lighthouses, lifesaving and Coast Guard stations, maritime museums, historic ships and boats, marine sanctuaries and preserves, fisheries and hatcheries, locks and ports, ore docks, piers and breakwaters, marinas, resort communities (such as Bay View and Epworth Heights), cruises, performing artists that specialize in maritime culture, interpretive and educational programs and events, museums with significant maritime collections, maritime art galleries, maritime communities, and maritime festivals.
(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the National Park Service Midwest Regional Office.
(3)StateThe term State means the State of Michigan.
(4)Study areaThe term study area means the State of Michigan.
4.Study
(a)In generalThe Secretary, in consultation with the State, the State historic preservation officer, local historical societies, State and local economic development, tourism, and parks and recreation offices, and other appropriate agencies and organizations, shall conduct a special resource study of the study area to determine—
(1)the potential economic and tourism benefits of preserving State maritime heritage resources;
(2)suitable and feasible options for long-term protection of significant State maritime heritage resources; and
(3)the manner in which the public can best learn about and experience State maritime heritage resources.
(b)RequirementsIn conducting the study under subsection (a), the Secretary shall—
(1)review Federal, State, and local maritime resource inventories and studies to establish the context, breadth, and potential for interpretation and preservation of State maritime heritage resources;
(2)examine the potential economic and tourism impacts of protecting State maritime heritage resources;
(3)recommend management alternatives that would be most effective for long-term resource protection and providing for public enjoyment of State maritime heritage resources;
(4)address how to assist regional, State, and local partners in efforts to increase public awareness of and access to the State maritime heritage resources;
(5)identify sources of financial and technical assistance available to communities for the conservation and interpretation of State maritime heritage resources; and
(6)address ways in which to link appropriate national parks, State parks, waterways, monuments, parkways, communities, national and State historic sites, and regional or local heritage areas and sites into a Michigan Maritime Heritage Destination Network.
(c)ReportNot later than 18 months after the date on which funds are made available to carry out the study under subsection (a), the Secretary shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
(1)the results of the study; and
(2)any findings and recommendations of the Secretary.
5.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $500,000. 
 
